1    Bird & Van Dyke, Inc.
     A Professional Law Corporation
2
     David S. Van Dyke, CABN 154402
3    Mary Ann F. Bird, CABN 206770
     2111 W. March Lane
4    Suite B300
     Stockton, CA 95207
5
     Telephone      209.478.9950
6    Facsimile      209.478.9954
     Attorneys for Defendant REYES DANIEL RUIZ
7

8                                   UNITED STATES DISTRICT COURT
9
                                   NORTHERN DISTRICT OF CALIFORNIA
10
     THE UNITED STATES OF AMERICA,                       Case No.: 5:19 CR 00159 EJD
11
                      Plaintiff,
12
     vs.                                                 STIPULATION AND [PROPOSED] ORDER
13                                                       TO VACATE STATUS CONFERENCE AND
14   REYES DANIEL RUIZ,                                  RESET FOR CHANGE OF PLEA AND TO
                                                         EXCLUDE TIME UNDER THE SPEEDY
15                    Defendant.                         TRIAL ACT
16

17                                             STIPULATION

18   Plaintiff, United States of America, by and through its counsel of record, Assistant United States
19
     Attorney Daniel Kaleba, and Defendant, by and through his counsels of record, hereby stipulate
20
     as follows:
21

22
           1. The parties are set to appear on August 19, 2019 at 1:30 p.m. for status. By this
23
              stipulation, Defendant now moves to vacate the status conference and reset the matter for
24

25
              change of plea to be heard on September 30, 2019. Defendant also moves to exclude time

26            from August 19, 2019 to September 30, 2019.

27         2. Defendant’s counsels need the additional time for preparation based on the amount of
28
              discovery. Counsels for the defendant believe that failure to grant the above requested
     BIRD & VAN DYKE, INC.
     STIPULATION AND PROPOSED ORDER
     PAGE: 1
1           continuance would deny counsels the reasonable time necessary for effective preparation,
2
            taking into account the exercise of due diligence, and the Government does not object to
3
            the continuance.
4
        3. Based on the above-stated findings, the ends of justice served by continuing the case as
5

6           requested outweigh the interest of the public and the Defendant in a trial within the

7           original dates prescribed by the Speedy Trial Act.
8
        4. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.§ 3161, et seq,
9
            within which trial must commence, the time period of August 19, 2019 to September 30,
10
            2019, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv),
11

12          Local Code T4, because it results from a continuance granted by the Court at the

13          defendant’s request on the basis of the Court’s findings that the ends of justice served by
14
            taking such action outweigh the best interest of the public and the defendant in a speedy
15
            trial. Nothing in this stipulation and order shall preclude a finding that other provisions of
16
            the Speedy Trial Act dictate that additional time periods are excludable from the period
17

18          within which a trial must commence.

19      5. Therefore, by this stipulation, defense respectfully requests that this Court vacate the
20
            status conference and reset the matter for change of plea hearing to September 30, 2019
21
            at 1:30 p.pm.
22

23
     IT IS SO STIPULATED.                                  Respectfully submitted,
24
     Dated: July 29, 2019                                  DAVID L. ANDERSON
25                                                         United States Attorney
26
                                                           ___/s/ Daniel Kaleba_____________
27                                                         DANIEL KALEBA
                                                           Assistant United States Attorney
28

     BIRD & VAN DYKE, INC.
     STIPULATION AND PROPOSED ORDER
     PAGE: 2
1    Dated: July 29, 2019                    ___/s/ Mary Ann F. Bird_____________
                                             MARY ANN F. BIRD
2
                                             Attorney for REYES DANIEL RUIZ
3

4
                            [PROPOSED] FINDINGS AND ORDERS
5

6    IT IS SO ORDERED.

7
     DATE: 7/30/2019                    ________________________________________
8

9                                          HONORABLE EDWARD J. DAVILA

10                                         UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     BIRD & VAN DYKE, INC.
     STIPULATION AND PROPOSED ORDER
     PAGE: 3
